F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        November 15, 2005
                              FOR THE TENTH CIRCUIT
                                                                           Clerk of Court

    SUE PEREZ,

                 Plaintiff-Appellant,

     v.                                                  No. 05-1127
                                                  (D.C. No. 02-F-1967 (MJW))
    UNITED AIR LINES, INC.,                                (D. Colo.)
                                                     (362 F. Supp.2d 1230)
                 Defendant,


     and

    INTERNATIONAL ASSOCIATION
    OF MACHINISTS AND
    AEROSPACE WORKERS,

                 Defendant-Appellee.


                              ORDER AND JUDGMENT           *




Before TYMKOVICH , PORFILIO , and BALDOCK , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Sue Perez appeals the district court’s grant of summary judgment

in favor of defendant International Association of Machinists and Aerospace

Workers (IAM) on her claims alleging that, after her termination from United Air

Lines, IAM failed to provide her with fair representation in violation of Title VII,

discriminated against her based on her gender, and retaliated against her because

she complained of gender-based discrimination by United. Ms. Perez argues that

there were genuine issues of material fact that precluded summary judgment.

       We review the district court’s grant of summary judgment de novo,
       applying the same legal standard used by the district court. Summary
       judgment is appropriate if the pleadings, depositions, answers to
       interrogatories, and admissions on file, together with the affidavits, if
       any, show that there is no genuine issue as to any material fact and
       that the moving party is entitled to a judgment as a matter of law.
       When applying this standard, we view the evidence and draw
       reasonable inferences therefrom in the light most favorable to the
       nonmoving party.

Kendrick v. Penske Transp. Servs., Inc.     , 220 F.3d 1220, 1225 (10th Cir. 2000)

(quotations and citations omitted). We have carefully reviewed the record, the

parties’ briefs, the district court’s order, and the applicable law. We affirm for

the reasons set forth in the district court’s published opinion,   Perez v. United Air

Lines, Inc ., 362 F. Supp.2d 1230 (D. Colo. 2005).




                                              -2-
The judgment of the district court is AFFIRMED.

                                          Entered for the Court


                                          John C. Porfilio
                                          Circuit Judge




                                -3-